Amendment No. 3 to Amended and Restated Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. The Pruco Life Insurance Company The Pruco Life Insurance Company of New Jersey Pruco Securities LLC The Prudential Insurance Company of America Prudential Investment Management Services LLC Prudential Annuities Distributors, Inc. Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), The Pruco Life Insurance Company, The Pruco Life Insurance Company of New Jersey and The Prudential Insurance Company of America (together the “Company” or “you”), and Prudential Investment Management Services LLC, Prudential Annuities Distributors, Inc. and Pruco Securities LLC, your distributors, on your behalf and on behalf of certain Accounts, have previously entered into an Amended and Restated Participation Agreement dated February 1, 2007, and subsequently amended June 5, 2007 and May 1, 2008 (the “Agreement”).The parties now desire to amend the Agreement by this amendment (the “Amendment”). Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect.Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. Schedules B of the Agreement is deleted and replaced in its entirety with the Schedules B attached. 2. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment as of December _21_, 2012. The Trust: Franklin Templeton Variable Insurance Products Trust Only on behalf of each Portfolio listed on Schedule C of the Agreement By:/s/ Karen L. Skidmore Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By:/s/ Steven M Kleuver Name:Steven Kluever Title:Vice President The Company: The Pruco Life Insurance Company of New Jersey By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Executive Vice President The Pruco Life Insurance Company By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Executive Vice President The Prudential Insurance Company of America By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Executive Vice President Pruco Amd #3 to FPA 2012-12-17 The Distributor: Pruco Securities LLC By:/s/ John G. Gordon Name: John G. Gordon Title: President Prudential Investment Management Services LLC By:/s/ Peter Boland Name: Peter Boland Title: COO Prudential Annuities Distributors, Inc. By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Executive Vice President ScheduleB Accounts of the Company Name of Company Name of Account SEC Registration Yes/No The Pruco Life Insurance Company Pruco Life Flexible Premium Variable Annuity Account Yes The Pruco Life Insurance Company of New Jersey Pruco Life of New Jersey Flexible Premium Variable Annuity Account Yes Pruco Life of New Jersey Variable Appreciable Account Yes Pruco Life Variable Contract Account M No Pruco Life Variable Contract Account M-2 No Pruco Life Variable Universal Account Yes The Prudential Insurance Company of America Prudential Discovery Premier Group Variable Contract Account Yes Prudential Variable Contract Account GI-2 Yes Prudential Variable Contract Account GI-100 No
